COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Andre Demont Thompson v. The State of Texas

Appellate case number:      01-14-00862-CR

Trial court case number:    1364962

Trial court:                178th District Court of Harris County

       On April 13, 2015, appointed counsel, Glenn J. Youngblood, filed a brief on
appellant’s behalf in accordance with Anders v. California, 386 U.S. 738 87 S. Ct. 1396
(1967).
       On May 15, 2015, newly-retained counsel, Franklin Bynum, responded to Counsel
Youngblood’s Anders brief on appellant’s behalf, by filing a “Motion to Strike Anders
Brief and Set New Briefing Schedule.” In the motion, Counsel Bynum neither contends
that he has reviewed the record in this case nor argues that reversible error exists on the
merits in this case. Instead, counsel merely contends that he was “just . . . hired” and
“asks the Court to strike the Anders brief and set a new briefing schedule.”
        We deny the motion. Nevertheless, we will grant appellant a 30-day extension
from the date of this Order within which to file a response to Counsel Youngblood’s
Anders brief. During the time period encompassed by the extension, we will entertain
any motion filed by newly-retained counsel to strike Counsel Youngblood’s Anders brief
that is filed in conjunction with a brief presenting an argument for reversal of the trial
court’s judgment. No further extensions will be granted.
       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: May 21, 2015